Citation Nr: 0725892	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent, prior to October 25, 2005, and thereafter to a 
disability rating in excess of 40 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque New Mexico.

In August 2004, the RO held that the previously assigned 
disability ratings of 70 percent rating for the veteran's 
PTSD and 20 percent for his diabetes mellitus were 
appropriate.  In January 2006, the RO held that the veteran's 
disability rating for his service-connected diabetes mellitus 
warranted a 40 percent disability rating, effective October 
25, 2005.

In April 2007, the veteran presented testimony during a 
hearing at the RO.

The issue of entitlement to a disability rating in excess of 
20 percent, prior to October 25, 2005, and thereafter to a 
disability rating in excess of 40 percent for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by poor sleep, recurrent 
nightmares, intrusive thoughts, low energy, marked 
irritability, emotional numbing, social withdrawal, 
hypervigilance, suicidal ideation and homicidal ideation, 
anhedonia, and GAF scores of as low as 37.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the PTSD issue is being granted in full, discussion 
of the VCAA is not necessary.  To the extent that any notice 
is inadequate in light of Dingess/Hartman v. Nicholson 19 
Vet. App. 473 (2006), that inadequacy can be cured by the RO 
following the Board's decision.

Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability.  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Analysis

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The relevant and probative medical evidence of record 
demonstrates that the veteran's PTSD has manifested to the 
degree of severity reflected by the criteria for a 100 
percent rating.  VA treatment records reveal that throughout 
the pendency of this appeal the veteran has experienced a 
worsening of his PTSD symptomatology.  The veteran's service 
connected PTSD disability has consistently been characterized 
as severe and been characterized throughout the VA treatment 
records and by both the VA examinations by poor sleep, 
recurrent nightmares, intrusive thoughts, low energy, 
emotional numbing, social withdrawal, hypervigilance, passive 
suicidal ideation, anxiety, and anhedonia.

Throughout the pendency of this appeal the evidence of record 
has demonstrated that the veteran's PTSD has worsened such 
that it has resulted in total occupational and social 
impairment.  Upon VA examination in June 2004, the veteran 
reported that due to his anxiety and frustration he was 
unable to work more than two days a week.  During the 
examination, his mood and affect were tense, anxious and 
depressed.  The veteran cried several times during the 
interview.  He was experiencing nightmares two to three times 
a night, three to four times a week.  His PTSD had resulted 
in marital conflict due to his isolative nature.  He avoided 
triggers, such as watching movies or reading material about 
Vietnam.  Obsessional and ritualistic behavior were noted.  
The veteran patrolled his house and kept his windows and 
doors double-locked.  The examiner assessed that the veteran 
was experiencing significant impairment in his social and 
occupational functioning and significant symptoms in the re-
experiencing, avoidance, and arousal areas.  He was assigned 
a Global Assessment of Functioning (GAF) score of 50.  His 
PTSD was categorized as serious including thoughts of death, 
significant number of nightmares and avoidance behaviors.  

In February 2005, the veteran's wife submitted that although 
the veteran worked two days a week, he could not perform 
complicated tasks due to anxiety and frustration.  His PTSD 
symptomatology precluded him from accepting new patients and 
performing complicated tasks on current patients.  His sleep 
was disturbed on a nightly basis, wherein he experienced 
nightmares and fought to protect himself.  The veteran was 
unable to function independently; he panicked whenever she 
left his sight.  The veteran had to have every door and 
window locked and dead bolted, and he was unable to be in a 
crowd.  His memory was affected in that he forgot to take his 
medication, appointments, patient names, and important dates.  

A May 2006 VA examination indicated at the veteran's PTSD 
continued to worsen in severity.  He was only working half a 
day a month due to a worsening in mood.  During the 
examination, his affect was somewhat tense and depressed.  He 
was diagnosed as having chronic and severe PTSD and assigned 
a GAF score of 40 for serious impairment in both social and 
occupational functioning, as well as continuing high level of 
symptoms.  

In March 2007, the veteran's treatment provider indicated 
that the veteran's level of psychosocial and occupational 
function has been progressively deteriorating.  Whereas a 
year earlier he was working one day a week, he was now only 
able to work half a day every two weeks.  Additionally, the 
veteran's nightmares had increased in frequency; he had no 
interest in anything; and he was sleep deprived and 
chronically fatigued.  The veteran was emotionally numb and 
apathetic.  He was isolative in nature and avoided leaving 
the house.  The veteran's PTSD was assessed as very severe, 
and a GAF score of 37 was assigned.   

Additionally, the veteran has been assessed with GAF scores 
ranging from 37 to 50, and most recently of 37.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

In light of the aforementioned medical evidence, in 
particular the veteran's low GAF scores, the evidence of 
record purports that the veteran's service-connected PTSD 
warrants a 100 percent disability evaluation.  As such, a 
disability rating of 100 percent for PTSD is warranted.

ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted.


REMAND

Upon review of the record, the Board finds that additional 
evidentiary development is necessary in order to adjudicate 
the veteran's claim of entitlement to a disability rating in 
excess of 20 percent, prior to October 25, 2005, and 
thereafter to a disability rating in excess of 40 percent for 
diabetes mellitus.  The veteran has submitted that regulation 
of his service-connected type II diabetes mellitus requires 
regular visits to diabetic care providers at the Albuquerque 
VAMC in the past two months.  The most recent VA treatment 
records are from June 2006.  Additionally, in April 2007, the 
veteran testified that his diabetes medication dosages had 
been increased since his last VA examination.   Accordingly, 
every attempt should be made to associate recent treatment 
records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records regarding his type II 
diabetes mellitus from the VAMC in 
Albuquerque, New Mexico, from June 2006.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.
        
2.  After conducting any additional 
indicated development, including a VA 
examination if warranted, the RO should 
readjudicate the issue on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


